Citation Nr: 0734241	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-38 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim regarding the revocation of the forfeiture of 
VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The veteran was beleaguered from December 1941 to April 1942, 
was a prisoner of war from April 1942 to January 1943, was in 
no casualty status from January 1943 to December 1943, was 
missing from December 1943 to January 1945, and had service 
with the regular Philippine Army from February 1945 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim regarding the 
revocation of the forfeiture of VA benefits.  In July 2007, 
the appellant testified before the Board at a hearing that 
was held at the RO.  


FINDINGS OF FACT

1.  In a July 1976 forfeiture decision, the Veterans Benefits 
Administration, Compensation and Pension Service (VBA), 
declared the veteran to have forfeited all rights, claims and 
benefits to which he might otherwise be entitled under 
38 U.S.C.A. § 3504(a) [now 38 U.S.C.A. § 6104(a)].

2.  VBA notified the veteran of the July 1976 forfeiture 
decision and of his appellate rights with regard to that 
decision; the veteran did not appeal the decision.

3.  The RO declined to reopen the claim in August 1979 and 
several times thereafter.  In June 1988, the Board found that 
forfeiture was properly declared.  The RO declined to reopen 
the claim several additional times following the June 1988 
Board decision, most recently in October 2002.

4.  Evidence received since the March 2003 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The July 1976 and October 2002 decisions that 
respectively declared the veteran's forfeiture of VA benefits 
and declined to reopen the previously denied claim are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
a claim of legal entitlement to revocation of a forfeiture 
action pursuant to law now codified at 38 U.S.C.A. § 6104(a) 
(West 2002).  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In decisions respectively dated in July 1976 and October 
2002, VBA declared the veteran to have forfeited all rights, 
claims and benefits to which he might otherwise be entitled 
under 38 U.S.C.A. § 3504(a) [now 38 U.S.C.A. § 6104(a)] and 
the RO declined to reopen the veteran's claim of legal 
entitlement to revocation of a forfeiture action.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2007).  Thus, the decisions became final because the veteran 
did not file a timely appeal.

The claim for entitlement to revocation of a forfeiture 
action may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in May 
2004.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decisions consisted of service department records indicating 
that the veteran was beleaguered from December 1941 to April 
1942, was a prisoner of war from April 1942 to January 1943, 
was in no casualty status from January 1943 to December 1943, 
was missing from December 1943 to January 1945, and had 
service with the regular Philippine Army from February 1945 
to June 1946.  Evidence of record also included numerous 
affidavits sworn by alleged fellow servicemen stating that 
the veteran did not assist any resistance unit, and the 
appellant's own statements alleging the same.  Finally, also 
of record was evidence demonstrating that the veteran 
sustained membership and service in the Japanese-sponsored 
and controlled Bureau of Constabulary, a component of the 
Imperial Japanese Military Forces, during the enemy 
occupation of the Philippines, and that he was of assistance 
to the Imperial Japanese Government, in violation of 
38 U.S.C.A. § 3504(a) (now 38 U.S.C.A. § 6104(a)).  As the 
veteran had assisted an enemy of the United States in a 
resistance movement, it was determined that the veteran had 
forfeited all rights, claims and benefits to which he might 
otherwise be entitled under 38 U.S.C.A. § 3504(a) [now 38 
U.S.C.A. § 6104(a)].

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.

In support of his application to reopen the claim, the 
appellant submitted copies of evidence already of record at 
the time of the last prior denials, including an Affidavit 
for Philippine Army Personnel, and numerous other sworn 
affidavits.  Newly submitted evidence included a March 2007 
certification from the General Headquarters of the Armed 
Forces of the Philippines Office of the Adjutant General, 
indicating that there were no pending cases against the 
veteran, and no record of his involvement in mutiny, treason, 
rebellion, or other illegal activities.  Newly submitted 
evidence also included the appellant's own statements, 
wherein he asserts that he did not serve with enemy forces 
against the United States, and various medical records 
demonstrating current medical problems.  

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, the copies of 
evidence already of record at the time of the last prior 
denials, including the Affidavit for Philippine Army 
Personnel, and the various sworn affidavits cannot serve as a 
basis for reopening the claim because that evidence was 
already of record and is thus duplicative.  Duplicative 
evidence does not constitute evidence that raises a 
reasonable possibility of substantiating the claim.  The 
claim for legal entitlement to VA benefits therefore cannot 
be reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a).  

The March 2007 certification from the General Headquarters of 
the Armed Forces of the Philippines Office of the Adjutant 
General, indicating that there were no pending cases against 
the veteran, and no record of his involvement in mutiny-
treason, rebellion, or other illegal activities does not 
demonstrate that the appellant did not serve with the Bureau 
of Constabulary.  This certification is no more than a 
negative finding of information.  A finding of no record of 
involvement is not tantamount to a finding that the veteran 
was not a member of the Bureau of Constabulary.  
Additionally, the Board finds it significant that records 
demonstrating the veteran's membership in the Bureau of 
Constabulary are already of record.  Accordingly, the General 
Headquarters of the Armed Forces of the Philippines cannot 
verify that the veteran did not assist the Imperial Japanese 
Military Forces.  Accordingly, the claim for legal 
entitlement to revocation of a forfeiture action cannot be 
reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a).  

While the clinical records demonstrate that the veteran 
received treatment for various disorders, these records do 
not demonstrate that the veteran did not assist an enemy of 
the United States in a resistance movement.  Accordingly, 
they are largely cumulative of evidence already of record, 
and do not constitute evidence that raises a reasonable 
possibility of substantiating the claim.  The claim for legal 
entitlement to revocation of a forfeiture action therefore 
cannot be reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a).  

Finally, the claim may not be reopened on the basis of the 
statements submitted by the veteran himself.  The veteran's 
statements are new but not material.  The veteran is not 
competent to demonstrate that he did not participate in an 
activity which results in a forfeiture of benefits under 
38 U.S.C.A. § 3504(a) [now 38 U.S.C.A. § 6104(a)the 
requirements of 38 C.F.R. § 3.203 (2007).  Additionally, the 
appellant's statements are mainly cumulative of those 
considered at the time of the last final decision on this 
issue.

Although the veteran has submitted new evidence that was not 
before the RO in October 2002, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  The new evidence does not prove that the 
appellant did not serve with the Bureau of Constabulary 
against the United States Armed Forces.  Therefore, the new 
evidence is not material.  Thus, the claim for entitlement to 
revocation of a forfeiture action is not reopened and the 
benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in June 2004, August 2005, and 
September 2007; a decision in August 2004; a statement of the 
case in October 2005; and a supplemental statement of the 
case in January 2007.  These documents discussed the specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Additionally, at the time of the 
prior final denial of the claim in October 2002, VA informed 
the veteran that his claim was denied because he had failed 
to submit evidence that demonstrated that he did not serve 
with the Bureau of Constabulary against the United States.  
This communication, in addition to the above correspondence 
which notified the veteran that in order to reopen his claim 
he needed to submit evidence demonstrating that he did not 
aid an enemy of the United States during World War II by 
virtue of his membership in the Bureau of Constabulary, 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

ORDER

New and material evidence sufficient to reopen the claim of 
revocation of the forfeiture of VA benefits has not been 
submitted, therefore the claim is denied.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


